                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



ANTHONY A. PATEL,                         Case No. CV 19-2851-DOC (DFM)

          Plaintiff,                      Order Accepting Report and
                                          Recommendation of United States
             v.                           Magistrate Judge

CHARLES ROBINSON et al.,

          Defendants.


      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the
records on file, and the Report and Recommendation of the United States
Magistrate Judge. Plaintiff has filed Objections, and the Court has engaged in a
de novo review of those portions of the Report and Recommendation to which
Plaintiff has objected. The Court accepts the findings and recommendations of
the Magistrate Judge.
///
///
///
///
///
///
      IT IS THEREFORE ORDERED that Plaintiff’s First Amended
Consolidated Complaint (Dkt. 219) is dismissed with prejudice for failure to
state a claim upon which relief can be granted.
      IT IS FURTHER ORDERED that Judgment shall be entered dismissing
the action with prejudice.



Date: January 31, 2020                     ___________________________
                                           DAVID O. CARTER
                                           United States District Judge




                                       2
